1
2
3
4
5
6
7
8
9
10
11
12                               UNITED STATES DISTRICT COURT

13                              CENTRAL DISTRICT OF CALIFORNIA

14
15
16   LISA IVERSEN, an individual,                   Case No. 8:18-cv-01116-AG-DFM

17                 Plaintiff,                       ORDER DISMISSING ENTIRE
                                                    ACTION WITH PREJUDICE
18                 v.

19   HARTFORD FINANCIAL SERVICES,
     INC., an Illinois corporation; HARTFORD
20   FIRE INSURANCE COMPANY, a
     Connecticut corporation;
21   LYDIA BOUZAGLOU-NEWCOMB, an
     individual; and DOES 1 through 50,
22   inclusive,

23                 Defendants

24
25
26
27
28
                                            ORDER

                                                         CASE NO. 8:18-CV-01116-AG-DFM
     55825802v.1
1             Good cause appearing therefore, IT IS HEREBY ORDERED, that the above-
2    captioned action be and hereby is dismissed with prejudice pursuant to Rule 41(a)(1) of
3    the Federal Rules of Civil Procedure. Each party shall bear their own costs and
4    attorneys’ fees.
5
6
     DATED: April 15, 2019                          By: _________________________
7                                                        Hon. Andrew J. Guilford
8                                                       United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                1
28
                                     [PROPOSED] ORDER
                                                         CASE NO. 8:18-CV-01116-AG-DFM
     55825802v.1
